Citation Nr: 0800932	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-11 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for 
postoperative residuals, osteoarthritis, right knee with 
chondromalacia, right patella, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for 
postoperative residuals, osteoarthritis, left knee with 
chondromalacia, left patella, currently rated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).

Procedural history

The veteran served on active duty from November 1981 to March 
1982.

Service connection was initially granted for disabilities of 
the bilateral knees in a March 1984 RO rating decision.  Ten 
percent disability ratings were assigned, which were later 
increased to 20 percent.

The veteran's July 2002 claim for entitlement to increased 
ratings for the right and left knee disabilities was denied 
in the February 2003 rating decision.  The veteran timely 
appealed.  In a November 2004 Supplemental Statement of the 
Case (SSOC), the RO granted an increased disability rating, 
from 20 percent to 30 percent disabling, for both the right 
and left knee disabilities.  

In December 2006, the Board remanded the case to the RO for 
further procedural development.  That has been accomplished, 
and the case has been returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  The veteran's bilateral knee disabilities are diagnosed 
as status post bilateral osteotomies with degenerative joint 
disease of both knees. These disabilities are manifested by 
complaints of daily pain, difficulty in walking and using 
stairs, giving way, stiffness and weakness.  

2.  X-rays show degenerative joint disease of both knee 
joints.  Range of motion studies show right knee flexion of 
0-105 degrees and left knee flexion of 0-110 degrees.

3.  The veteran's knees have well-healed scars that are non-
tender, nonadherent and exhibit no keloid formation.

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
bilateral knee disabilities, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 30 percent for service-connected post osteotomy of the 
right knee under Diagnostic Code 5257 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).  

2.  The criteria for an increased disability rating in excess 
of 30 percent for service-connected post osteotomy of the 
left knee under Diagnostic Code 5257 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).  

3.  The criteria for separate 10 percent disability ratings 
for degenerative joint disease of bilateral knees under 
Diagnostic Code 5003 have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2007); VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997).

4.  The criteria for referral for increased disability rating 
for the veteran's knee disabilities on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that her bilateral knee 
condition is worse than VA recognizes.  Because the two 
issues on appeal involve the application of identical law to 
virtually identical facts, for the sake of economy the Board 
will address them together.

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.

As noted in the Introduction, the Board remanded this issue 
in November 2006 for further procedural development.  
Specifically, the Board's remand required VA to send the 
veteran corrective notice pursuant to the Veterans Claims 
Assistance Act of 2000 (the VCAA) and Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  After the notice had been provided, 
the agency of original jurisdiction was then to readjudicate 
the claim.

The record contains a December 2006 VCAA notice which, as is 
discussed in detail below, provides proper notice required by 
the VCAA and Dingess.  The record also contains a July 2007 
supplemental statement of the case in which the VA Appeals 
Management Center readjudicated the claim.

Based on this record, the Board finds that VA has complied 
with the instructions provided in the remand.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA which enhanced 
VA's duty to notify a claimant about the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed of the VCAA in a letter dated 
December 2006 sent in compliance with the Board's remand 
instructions.  She was specifically informed that to 
established an increased disability rating, the evidence must 
show that her service-connected bilateral knee condition has 
increased in severity.  The letter informed the veteran of 
the typical kinds of evidence that could be used to support 
the claim, such as medical records, a statement from her 
doctor, her statements and statements of others who could 
observe her symptoms.  These notices satisfy the VCAA 
obligation to inform a claimant of the evidence required to 
substantiate a claim. 

The veteran was also informed that VA would provide a medical 
examination if it was deemed necessary to substantiate her 
claim, and that VA would obtain records such as records held 
by Federal agencies, including service records and VA medical 
records, employment records, and private medical records so 
long as she provided sufficient information to allow VA to 
obtain them.

The VCAA letter told the veteran that if she had any 
additional information or evidence to send it to VA or 
tell them about it.  In essence, the veteran was asked 
to "give us everything you've got", in compliance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board observes that the veteran was specifically informed 
of Dingess v. Nicholson in the December 2006 letter.
  
Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records.  
The veteran has been accorded several VA medical 
examinations, the most recent occurring in June 2007.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  The 
veteran elected in writing in the March 2004 VA Form 9 
substantive appeal not to seek a hearing before a Veterans 
Law Judge to advance her claim.  

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).
Esteban
Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  

VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257 and that evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  
Specific schedular criteria - knee disabilities

(i.)  Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

(ii.)  Arthritis

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007).
Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2007).  For the purpose 
of rating disabilities due to arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees. 

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2007).

Analysis

The veteran seeks entitlement to an increased rating for her 
service-connected bilateral knee disabilities, which are 
currently each evaluated as 30 percent disabling under 
Diagnostic Code 5257 [knee, other impairment of].  

As is discussed below, the Board has determined that the 
veteran's knee disabilities are properly rated 30 percent 
disabling under Diagnostic Code 5257.  This is the maximum 
disability rating allowed under that diagnostic code.  

The Board has also determined, based upon the medical 
evidence of record, that  separate ratings under Diagnostic 
Codes 5257 and 5003 are appropriate.  
The medical evidence indicates that the veteran has 
instability of both knees, 
and x-ray examinations have identified degenerative joint 
disease both knees.  
The Board concludes that she is entitled to an additional 10 
percent disability rating under Diagnostic Code 5003 for the 
arthritis.  

Assignment of diagnostic code

As stated above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  For the reasons 
stated below, the Board finds no other diagnostic code is 
more appropriate.

The medical evidence of record indicates that the veteran 
complains of constant pain, stiffness and instability of both 
of her knees.  The evidence shows that the veteran's knees 
are unstable; x-ray evidence establishes she has degenerative 
joint disease in both knees.  The Board will therefore rate 
the veteran under Diagnostic Code 5257, and separately under 
Diagnostic Codes 5010-5003-5260-5261.

There is no evidence of ankylosis, locking of the knee, 
disability caused by cartilage removal, or malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Codes 
5256, 5258, 5259 and 5262 do not apply in this case.  

Accordingly, the Board finds that Diagnostic Codes 5257 and 
5003 are the most appropriate in this case.  The veteran and 
her representative have not suggested that other codes be 
used.

Schedular rating

(i)  Diagnostic Code 5257 [knee instability]

As noted, the veteran is currently assigned a 30 percent 
disability rating under Diagnostic Code 5257.  As stated 
above, a 30 percent disability rating is the highest 
schedular rating available.  As such, the Board is unable to 
grant a higher schedular rating.

(ii)  5003 [arthritis]

The medical records include x-ray reports which show 
arthritis of the veteran's bilateral knees.  Indeed, the 
April 2004 examiner stated that the x-ray results 
substantiated a diagnosis of degenerative joint disease (DJD) 
of both knees. 

As discussed in the law and regulations section above, a 
separate disability rating may therefore be assigned under 
Diagnostic Code 5003.  Under that diagnostic code, arthritis 
is rated based upon limitation of motion of the knee, with a 
10 percent rating being assigned if limitation of motion is 
noncompensable under Diagnostic Codes 5260 and 5261.

During the June 2004 examination, the veteran's right knee 
range of motion was as follows: right knee flexion of zero 
to105 degrees and left knee flexion of zero to 110 degrees.  
As noted above, normal is 140 degrees and zero degrees.  
Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, 
which is far exceeded by the 105 and 110 degrees recorded in 
connection with the June 2004 examination.  There is no 
evidence which indicates that greater limitation of motion 
exists.

The record indicates that extension of the knees is normal 
(i.e., zero degrees).  
See 38 C.F.R. § 4.71, Plate II (2007).  Diagnostic Code 5261 
contemplates a noncompensable evaluation with a limitation of 
knee extension to 5 degrees.  A compensable disability 
evaluation therefore also cannot be assigned under Diagnostic 
Code 5261 due to normal, extension.  

Based on these findings, and the x-ray findings of DJD, the 
Board concludes that the criteria for a 10 percent disability 
evaluation under Diagnostic Code 5003 have been met, based on 
noncompensable limitation of motion of the knee, along with 
x-ray evidence of arthritis.  

DeLuca considerations

The Board has also considered whether additional increased 
rating would be warranted based on functional loss due to 
fatigability, incoordination, and lack of endurance.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

With respect to the rating under Diagnostic Code 5257, the 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Such is the case with Diagnostic 
Code 5257.  

However, the provisions of 38 C.F.R. § 4.40 and § 4.45 are 
for consideration in this case with respect to the rating 
under Diagnostic Code 5003.

The evidence shows the veteran's complaints of constant knee 
pain, as well as subjective complaints of fatigue and 
allusions to lack of endurance.  The clinical evidence, 
however, does not objectively support a higher rating based 
upon these claims.  The VA examiner, after noting the 
veteran's pain, found her functional impairment due to pain 
was minimal.  Instead, the examiner opined that "her recent 
weight gain from 240 pounds to 300 pounds" was the 
significant contributing factor regarding the veteran's 
functional impairment and that "her service connected knee 
pain contributes to a minimal extent." 

For these reasons, the Board finds that additional 
disability, over and above the 
30 and 10 percent ratings now assigned, is not warranted.

Esteban considerations

The Board has already determined that separate ratings for 
the veteran's service-connected bilateral knee disabilities 
are warranted under Diagnostic Codes 5257 and 5003.  See 
Esteban, supra; see also 38 C.F.R. § 4.25 (2007) [under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately]. 

The Board notes that the VA examiner reported the veteran's 
bilateral knees had well-healed proximal osteotomy defect 
scars.  The examiner, however, specifically stated that there 
was no evidence of keloid development and noted that the 
scars are non-adherent to underlying tissue.  There is no 
evidence that the scars cause any limitation of motion of the 
knee joint.  Overall, the evidence indicates that the scars 
are de minimus.  The veteran herself has not contended that 
the scars present any problems.  Based on this record, the 
Board concludes that the evidence does not suggest that a 
separate disability pertaining to the scars is warranted 
under 38 C.F.R. § 4.118.

Extraschedular consideration

The Board will consider the question of whether an 
extraschedular rating is appropriate regarding the veteran's 
claim for increased rating for his service-connected knee 
disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).

The Board has not identified an exceptional or unusual 
disability picture due to the knee disabilities, or either of 
them, and neither has the veteran or her representative.  The 
record does not show that the veteran has required any 
hospitalization for her knee disabilities.  The June 2004 
examination indicated that the veteran has been unemployed 
since 1990; the record also reflects that she is in receipt 
of a total rating based on individual unemployability (TDIU) 
since July 17, 2002.   However, the record further reflects 
the presence of significant service-connected disability 
(depression) and non service-connected disability (cervical 
and lumbar spine conditions and obesity; as noted above, the 
veteran, who is 5'9" in height, weighs close to 300 pounds).  
There is no evidence that the veteran is occupationally 
impaired because of her service-connected knees beyond the 
level contemplated in the assigned disability rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is a recognition that industrial 
capabilities are impaired].  

For these reasons, the Board has determined that referral of 
the veteran's service-connected knee disabilities for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet.App. Nov. 19, 
2007, the Court held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  In 
reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

The veteran's claim for an increased disability rating was 
filed on July 17, 2002.  The disability rating during the 
period July 2002 to the present time for each knee was 30 
percent.  

For the year prior to July 2002,  a 20 percent rating was 
assigned.  The medical evidence of record does not show any 
increase in the veteran's knee disabilities during the period 
between July 2001 and the effective date of the 30 percent 
ratings, July 17, 2002.  Indeed, the veteran did not submit 
any evidence to support a finding that her knee condition was 
worse in the year preceding the date of her claim.
Thus, the Board declines to assign a higher disability rating 
under Diagnostic Code 5257 earlier than July17, 2002, the 
date of the veteran's increased rating claim.

With respect to the separate rating under Diagnostic Code 
5003, the assignment of an effective date therefor is not 
within the Board's jurisdiction.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran will have the opportunity 
to provide the agency of original jurisdiction with evidence 
and argument concerning that matter.   


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
veteran's service-connected right knee disability under 
Diagnostic Code 5257 is denied. 

Entitlement to an evaluation in excess of 30 percent for the 
veteran's service-connected left knee disability under 
Diagnostic Code 5257 is denied.

Entitlement to a separate disability evaluation of 10 percent 
for degenerative joint disease of the right knee is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

Entitlement to a separate disability evaluation of 10 percent 
for degenerative joint disease of the left knee is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


